Exhibit 10.1
 
 
LIMESTONE BANCORP, INC.
2500 Eastpoint Parkway, Suite 103
Louisville, Kentucky 40223


June 25, 2018


 
Dear [Shareholder]:
 
By this letter, Limestone Bancorp, Inc. (the “Company”) is offering to purchase
(the “Offer”) all of your issued and outstanding shares of the Company’s
Non-Voting Non-Cumulative Perpetual Preferred Shares, Series E (“Series E
Preferred”) and the Company’s Non-Voting Non-Cumulative Perpetual Preferred
Shares, Series F (“Series F Preferred”), at a price of $564.70 per share of
Series E Preferred and $1.00 per share of Series F Preferred.  Currently, 6,198
shares of Series E Preferred are outstanding and 4,304 shares of Series F
Preferred are outstanding.
 
The purchase price for the Series E Preferred and Series F Preferred has been
determined by a special committee of our Board of Directors after consultation
with the Company’s independent financial advisor. The Board of Directors makes
no representation concerning the value of the shares of Series E Preferred and
Series F Preferred or the fairness of the Offer and you are encouraged to
consult your own personal business, investment, legal, tax and accounting
advisors regarding the Offer.
 
The Offer accommodates those shareholders who wish to have an opportunity to
sell their shares of Series E Preferred and Series F Preferred if, in their
personal judgment, it is prudent to do so.  While the Offer, if accepted
unanimously, will allow the Company to retire all of its outstanding preferred
stock, and simplify its capital structure, neither the Company nor the Board of
Directors is recommending or requesting that any shareholder accept or decline
the Offer.
 
Four directors of the corporation (and their affiliates) own 75.6% of the issued
and outstanding shares of Series E Preferred and 44.2% of the issued and
outstanding shares of Series F Preferred.  Each of the four directors has
indicated his intention to sell his (and his affiliates’) shares of Series E
Preferred and Series F Preferred.
 
If you are interested in participating in the Offer, please sign below where
indicated and return to the Company a signed copy of this letter, your stock
certificates for Series E Preferred and Series F Preferred, together with duly
executed blank stock powers in the form attached to this letter. We must receive
this documentation by the Expiration Time set out below. To participate in the
Offer, you must sell all of your shares of Series E Preferred and Series F
Preferred.  We will not accept tenders of only a portion of your shares.
 
The Offer will expire at 5:00 p.m. EDT on Monday, July 27, 2018 (the "Expiration
Time"), unless extended.  We will mail payment for shares accepted upon receipt
of properly executed documents and return of certificates as soon as practical
and no later than July 31, 2018.

--------------------------------------------------------------------------------

Please contact me or Phil Barnhouse at (502) 499-4773 if you should have any
questions regarding the Offer.
 
 
 
Sincerely,
 
 
  LIMESTONE BANCORP, INC.            John T. Taylor, President and CEO 

 
The undersigned hereby accepts the Offer to purchase the undersigned’s shares of
Series E Preferred and Series F Preferred and tenders the stock certificates for
such shares indicated below:




Shareholder’s Name: _________________________________


Signature: __________________________________________


Date: ______________________________________________


Series E Preferred:


Series F Preferred:
 
2